DETAILED ACTION
              The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims

This Office Action is in response to the amendment filed 11/23/20.  Claims 1-15 are pending in this application.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).



Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park KR20090050658A (herein after Park) in view of Chennault US 5337457 (herein after Chennault).

Regarding claim 1, Chennault discloses a garment (as best seen in Figures 1, 2 and 8), comprising: an inner placket comprising a flap of material folded over onto itself and a plurality of buttons sewn thereto with thread (Background of the Invention, as best seen in Figures 1, 2 and 8); an outer placket overlapping the inner placket and comprising a plurality of button holes (as best seen in Figures 1, 2 and 8), each positioned to receive a corresponding one of the plurality of buttons (Background of the Invention as best seen in Figure 8), positioned within a space formed by the flap of material folded over onto itself (Background of the Invention, as best seen in Figure 8).   
[AltContent: textbox (Placket truss)]

[AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Placket truss)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Button holes)][AltContent: arrow][AltContent: textbox (Buttons)]
    PNG
    media_image1.png
    237
    345
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    269
    345
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    248
    386
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    522
    913
    media_image4.png
    Greyscale


However, Park is silent to a placket truss comprising an elongate member.

Chennault discloses a placket truss (as best seen in Figures 1 and 2) comprising an elongate member (as best seen in Figures 1 and 2). 
The teachings of Park and the teachings of Chennault are combinable because they are concerned with the same field of endeavor, devices to hold parts of the garment in place.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the garment of Park by constructing the truss being an elongated member as taught by Chennault to minimize bulk when worn and hold a longer portion of the garment in place. 
Regarding claim 2, the modified garment of the combined references discloses wherein the elongate member includes one or more apertures (as best seen in Figures 1 and 2 of Chennault) each corresponding to an associated one of the plurality of buttons through which the thread extends (as best seen in Figures 1 and 2 of Chennault).  
Regarding claim 3, the modified garment of the combined references discloses wherein said elongate member comprises a strip of resilient material (Col 4, lines 14-18 of Chennault).  
Regarding claim 4, the modified garment of the combined references discloses wherein said elongate member is substantially flat (as seen in Figure 3 of Chennault).  
Regarding claim 5, the modified garment of the combined references discloses wherein said elongate member is entirely planar (as seen in Figure 3 of Chennault).  
Regarding claim 6, the modified garment of the combined references discloses wherein said elongate member extends between only two buttons (as seen in Figure 3 of Chennault).  
Regarding claim 8, Park discloses a garment (as best seen in Figure 8), comprising: 144161503.1Application No.: 16/259,101Docket No.: 111811-8001.US01 Preliminary Amendment under 37 CFR 1.115an inner placket (as best seen in Figure 8) comprising a flap of material folded over onto itself and a plurality of buttons sewn thereto with thread (Background of the Invention, as best seen in Figures 1, 2 and 8); an outer placket overlapping the inner placket and comprising a plurality of button holes (Background of the Invention, as best seen in Figures 1, 2 and 8), each positioned to receive a corresponding one of the plurality of buttons (as best seen in Figure 8); and a placket truss positioned within a space formed by the flap of material folded over onto itself (Background of the Invention, as best seen in Figures 1, 2 and 8). 
However, Park is silent to the placket truss comprising an entirely planar elongate member and wherein the threads corresponding to at least one of the plurality of buttons extends through the elongate member.  
Chennault discloses placket truss comprising an entirely planar elongate member (as best seen in Figure 3) and wherein the threads corresponding to at least one of the plurality of buttons extends through the elongate member (Col. 3 lines 48-68).  
The teachings of Park and the teachings of Chennault are combinable because they are concerned with the same field of endeavor, devices to hold parts of the garment in place.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the garment of Park by constructing the truss being an elongated member as taught by Chennault to minimize bulk when worn and hold a longer portion of the garment in place. 
Regarding claim 9, the modified garment of the combined references discloses wherein the elongate member includes at least one aperture corresponding to the at least one of the plurality of buttons (as best seen in Figures 1 and 2 of Chennault).  
Regarding claim 10, the modified garment of the combined references discloses wherein said elongate member comprises a strip of resilient material (as best seen in Figures 1 and 2 of Chennault).  
Regarding claim 11, the modified garment of the combined references discloses wherein said elongate member extends between only two buttons (as best seen in Figures 1 and 2 of Chennault).  
Regarding claim 13, Park discloses a garment (as best seen in Figure 8), comprising: an inner placket comprising a flap of material folded over onto itself (Background of the Invention, as best seen in Figures 1, 2 and 8) and a plurality of buttons attached thereto (as best seen in Figure 8); an outer placket overlapping the inner placket and comprising a plurality of button holes (as best seen in Figure 8), each positioned to receive a corresponding one of the plurality of buttons (as best seen in Figure 8); and a placket truss positioned along the inner placket between at least two of the plurality of buttons (Background of the Invention, as best seen in Figures 1, 2 and 8).  
However, Park is silent to the placket truss comprising an entirely planar elongate member.

Chennault discloses the placket truss comprising an entirely planar elongate member (as best seen in Figures 1 and 2).
The teachings of Park and the teachings of Chennault are combinable because they are concerned with the same field of endeavor, devices to hold parts of the garment in place.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the garment of Park by constructing the truss being an elongated member as taught by Chennault to minimize bulk when worn and hold a longer portion of the garment in place. 
Regarding claim 14, the modified garment of the combined references discloses wherein the elongate member is positioned within a space formed by the flap of material folded over onto itself (Background of the Invention, as best seen in Figures 1, 2 and 8 of Park).  
Regarding claim 15, the modified garment of the combined references discloses wherein said elongate member comprises a strip of resilient material (Col 4, lines 14-18 of Chennault).
Claims 7 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park KR20090050658A (herein after Park) and Chennault US 5337457 (herein after Chennault) as applied to claim 1 and further in view of Less US 3474503 (herein after Less).
Regarding claim 7, the garment of the combined references disclose all the limitations of claim 7 except they do not disclose wherein said elongate member extends between only three buttons.  
Less discloses wherein said elongate member extends between only three buttons (as best seen in Figure 8 of Less – the device of Less having three areas capable of engaging a button, would be capable of engaging 3 buttons on the shirt).  
The teachings of Park and Chennault and the teachings of Less are combinable because they are concerned with the same field of endeavor, devices to hold parts of a garment in place.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the garment of Park and Chennault by constructing the device capable of engaging three buttons as taught by Less in order to hold a longer portion of the placket in place and require less devices to do so. 
Regarding claim 12, the modified garment of the combined references discloses wherein said elongate member extends between only three buttons (as best seen in Figure 8 of Less – the device of Less having three areas capable of engaging a button, would be capable of engaging 3 buttons on the shirt).  
ARGUMENTS
Applicants arguments have been fully considered but are not convincing. The search has been updated, and a rejection on the amended claims is applied above. 

In response to applicant's argument that the combined references do not disclose positioning a placket truss within a space formed by the flap of material folded over onto itself, the examiner respectfully disagrees.  As written, the claim language discloses a truss that is positioned within A SPACE formed by the flap of material that folds over on to itself.  The inner plackets and outer plackets when buttoned create a space between the buttons when assembled together.  The plackets are layered materials that fold over the material of the body of the shirt at a shirts center front.  When the plackets overlap a space is created between the buttons and between the inner and outer plackets. While Park shows a device being capable of being placed in the space (as shown in Figure 8) between the plackets, Chennault and Less disclose devices also used as garment anchors that have apertures capable of engaging buttons, further securing the device in place.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catherine Ferreira whose telephone number is (571) 270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732